                                          Case 3:19-cv-07669-WHO Document 80 Filed 06/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THORIUM CYBER SECURITY, LLC,                     Case No. 3:19-cv-07669-WHO
                                                        Plaintiff,
                                   8
                                                                                          ORDER ON DEPOSITION OF
                                                 v.                                       INCARCERATED PERSON
                                   9

                                  10     JAMES NURMI,                                     Re: Dkt. No. 77
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant James Nurmi moves for leave to depose John Drago, who is incarcerated under

                                  14   sentence by a judge of this Court, under Federal Rule of Civil Procedure 30(a)(2)(B). Dkt. No. 77.

                                  15   Plaintiff Thorium Cyber Security, LLC, does not oppose the requests and seeks leave to depose

                                  16   him as well. Dkt. No. 79. The hearing on the motion is VACATED; no reply brief is necessary;

                                  17   and, good cause appearing, the motion is GRANTED. Both parties have leave to depose Drago.

                                  18          The parties do not indicate where Drago is incarcerated. They shall work with the Bureau

                                  19   of Prisons to schedule the deposition. It may be conducted by remote video conferencing (e.g.,

                                  20   Zoom) in light of the COVID-19 pandemic if so allowed by the BOP. The deposition shall be

                                  21   limited by whatever time limits and procedures are in effect at the BOP facility where Drago is

                                  22   housed. Questioning shall be divided evenly between the parties and in no event may it last longer

                                  23   than three hours per side.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 11, 2021

                                  26
                                  27
                                                                                                   William H. Orrick
                                  28                                                               United States District Judge
